UNITED STATES DIS'I`RICT COUR'I`
NORTHERN I)ISTRICT OF ILLINOIS

EASTERN DIVISION
NORMA L. COOKE, )
)
Plaintiff, )
) No. 15 C 817

v. )

) Chief Judge Rubén Castillo
JACKSON NATIONAL LIFE )
INSURANCE C()MPANY, )
)
Defendant. )

MEMORANDUM OPINION AND ()RDER

Norma Coolce (“Piaintiff”) brought this action against Jackson National Lit`e lnsurance
Company (“Defendant”) for breach of a life insurance policy issued to her late husband Cooke v.
Jackson Naz“l Life Ins. Co., 243 F. Supp. 3d 987, 990 (N.D. lll. 2017). The Court granted
summary judgment in Plaintiff’ s favor, and it also ruled that Piaintiff Was entitled to an award of
costs and attorneys’ fees for preparing and responding to motions for summary judgment Ia’. at
1003-08. Presentfy before the Court are Plaintit`t` s bill of costs and motion for attorneys’ fees
pursuant to Local Rules 54.1 and 54.3, respectively (R. lOl, Mot.; R. 102, Bill of Costs.) For the
reasons set forth below, the costs requested in Plaintiff’ s bill of costs are granted Plaintiff’s
motion for attorneys’ fees is granted in part and denied in part as set forth herein

RELEVANT FACTS

The foflowing facts are undisputed unless otherwise stated During the pendency of this
case, Piaintift` Was represented by three attorneys: Steven Poliacl< (“Pollack”), Jeffery l\/larks
(“Marl<s”), and Biyan White (“White”). (See R. lOl-l, Rule 54.3 Staternent at l.) On August 24,
2014, Plaintiff entered into an attorney-client agreement With Pollack, a sole practitioner Who has

been licensed to practice law in lliinois since 2006. (R. 101~2, Pollaclc Deol. at l; R. 101-3,

 

Pollack Agreement at 2.) The agreement provided that Plaintiff _Would pay Pollacic a retainer fee
of $3,000, and that Pollack Would bill Plaintiff $325 an hour until the retainer fee Was depleted
(R. 101~3, Poilacl{ Agreement at l.) Thereafter, Pollacl< Would be paid for his services by Way of
a contingency fee of 33 percent of any amount recovered against Defendant. (Id.) The agreement `
also provided that “[i]n the event that Attorneys’ fees become recoverable from Defendants in
addition to damages, Attorney fees vvill be calculated at $325.00 per hour.” (Ia’.)

Pollaclc’s agreement With Plaintiff allowed him to hire “any associates he [might]
choose” to prosecute the case. (Ial.; R. 101-2, Pollack Decl. at 2.) Pursuant to the agreement,
Pollaok associated With the law firm of Busse, Busse, and Grasse, P.C. (“BBG”) because Pollack
Was not a member of the federal trial bar, but Marl<s_an attorney at BBG~»~Was a member of the
federal trial bar. (R. l()l~Z, Pollacl< Decl. at 2.) Marks has been practicing law since 2006.

(R. l01~7, Marks Decl. at l.) He has Worl<ed With Pollack on several other cases, and for these
cases, they mostly billed for their services on a contingency basis. (Ia’. at 1-2.) White, Who Was
Working for BBG at the time, also Worked on Plaintiff’s case, (Id. at 2.) White began practicing
law in ZOl l. (Id.)

Before this case Was filed, Plaintiff’s $3,()00 retainer Was depleted (R. 101-2, Pollacl<
Decl. at 2-3.) On April 26, 2017, after entering summary judgment in l)laintiff’ s favor, the Court
ruled that Plaintiff Was entitled to $l91,362.06 in insurance policy proceeds plus 10 percent
simple annual interest since September 10, 20l3. (R. 72, Order at 6.) On August 15 , 2017,
Defendant paid Plaintiff this amount, and once Pollacl< received that payment on Plaintiff’ s
behalf, he credited back to Plaintiff the $3,000 retainer that she had previously paid (R. 10 l ~2,

Pollacl< Decl. at 3.)

 

Plaintiff attaches to its motion for attorneys’ fees a “Fees l\/latrix,”1 and a “United States
Consumer LaW Attorney Fee Survey Report.” (R. 101~5, Fee l\/latrix; R. 101-6, Survey.) The fee
matrix estimates that a reasonable hourly rate for an assistant U.S. Attorney Working in the Civil
Division of the U.S. Attorney’s Offrce for the District of Columbia is as folloWs: $284 for an
attorney With less than 2 years’ experience; $315 for 2~3 years of experience; $325 for 4-5 years
of experience; $332 for 6-7 years of experience; $386 for 8-10 years of experience; and $45 5 for
ll~l$ years of experience2 (R. 101~5, Fee l\/latrix at l.) The fee matrix, however, provides that it
has “been prepared by the Civil Division of the United States Attorney’s Office for the District
of Columbia . . . to evaluate requests for attorney’s fees in civil cases in District of Colurnbia
courts.” (Id.) lt also provides that it “has not been adopted by the Departrnent of Justice generally
for use outside the District of Columbia[.]” (Id.)

The survey report submitted With Plaintiff’ s motion Was prepared by a private attorney,
Ronald Burdge, Who states that the survey “is the only Consumer LaW survey Whose
methodologies have been supported by the National Association of Legal Fee Analysis, a non-
proHt professional association for the legal fee analysis field.” (R. l01~6, Survey at l.) The
results of the survey Were obtained by “empioying an online, email, and telephone survey
representing about 4,500 members of the National Association of Consumer Advocates and the
National Association of Consurner Banl<ruptcy Attorneys and other known attorneys practicing

in the field of Consurner Lavv identified through Avvo.corn, Lawyers.com, and court filings

 

1 This fee matrix has been referenced in several other fee disputes and is commonly referred to as the
“Laffey Matrix.” See Obrycka v. Cily ofChicago, No. 0'7 C 2372, 2013 WL 1749803, at *3 (N.D. Ill. Apr.
23, 2013) (citation omitted) (explaining that the “Laffey Matrix is a chart of hourly rates for attorneys and
paralegals in the Washington, D.C. area that Was prepared by the United States Attorney’s Office for the
District of Columbia”).

2 These rates are for 20l5-l 6; the estimated hourly rates for successive years are slightly higher. (R. l01-
5, Fee Matrix at l.)

 

around the country.” (Id.) The survey Was conducted in 2015 and 2016, and therefore reports on
typical hourly rates for attorneys during those years. (Id.) For a “consumer laW” attorney, Which
the survey defines as an attorney that practices in “an area of law dealing With issues arising
from transactions involving one or more persons,” the survey found that the average hourly rate
for an attorney in Chicago Was as follows: $250 for attorneys With less than one year of
experience; $300 for l-?) years of experience; $305 for 3-5 years of experience; $429 for 6~10
years of experience; and $447 for ll-15 years of experience (Id. at 7, 224.)

PROCE])URAL HISTORY

On August 15, 2016, Plaintiff filed a motion for summary judgment arguing that she Was
entitled to judgement as a matter of law on her claim that Defendants breached a life insurance
policy issued to her late husband (R. 42, l\/lot. for Summ. J. at 1.) On l\/larch 20, 2017, the Court
granted summary judgment in Plaintiff" s favor and awarded her damages and attorneys’ fees “for
the cost of preparing and responding to” motions for summary judgment Cooke, 243 F. Supp. 3d
at 1008. On April 3, 2017, Plaintiff filed a bill of costs, Which sought compensation for
administrative costs and attorneys’ fees that Plaintiff had incurred in this case. (R. 64, Bill of
Costs at 1.) Plaintiff also Hled a motion to amend the judgment so that it Would include an award
of interest on the principal amount of Plaintifi”s judgment (R. 61 , Mot. to Amend at 7.)

On April 26, 2017, the Court ruled on Plaintiff’ s motion to amend the judgment,
determining that Plaintiff Was entitled to $191,362.06 in insurance policy proceeds plus l0
percent simple annual interest since September 10, 2013. (R. 72, Order at 6.) Defendant appealed
the Court’s orders on Plaintiff’s motion to amend the judgment and Plaintiff” s motion for
summary judgment Cooke v. Jaclcson Nai"l Life Ins. Co., 882 F.3d 630, 632 (7th Cir. 2018). The

U.S. Court of Appeals for the Seventh Circuit dismissed the appeal for lack of jurisdiction and

 

concluded that there Was no final judgment from which to appeal Ia'. The Seventh Circuit
reasoned that although the Court had decided the exact amount owed to Plaintiff for breach of
the insurance policy, it had not yet fixed the amount that Defendant owed for attorneys’ fees. Id.
Accordingly, dismissal of Defendant’s appeal was appropriate Id. at 633.

Given the intervening appeal as well as Plaintiff’ s failure to file a separate bill of costs
and motion for attorneys’ fees pursuant to the Court’s local rules, on August 22, 2018, the Court
ordered Plaintiff to file a new bill of costs pursuant to Local Rule 54.1 and a separate motion for
attorneys’ fees pursuant to Local Rule 54.3. (R. l00, Order at 4.) On September 5, 2018, Plaintiff
filed her motion for attorneys’ fees. (R. 101, Mot. at l.) Plaintiff requests $115,912.70 in
attorneys’ fees. (Id. at 8.) Plaintiff claims that this amount is reasonable because it is supported
by evidence of the prevailing market rate for attorneys’ fees. (Id. at 1-5.)

ln response, Defendant argues that it should not be liable for $115,912.70 in attorneys’
fees, and that it should instead pay no more than $41,957.50. (R. 103, Resp. at 2-5.) Defendant
maintains that 341,957.5 0 is the amount that Plaintiff should be awarded for briefing the cross-
motions for summary judgment at the $325 hourly rate set forth in the contract between Plaintiff
and her attorneys (Ir:l)

On September 5, 20l 8, Plaintiff nled a new bill of costs. (R. 102, Bill of Costs.) The bill
of costs seeks $1,903.50 in costs, and those claimed costs include $400 for clerk fees as well as
$1,503.50 for transcript fees. (Id. at l.) The Court ordered Defendant to file a response to the bill
of costs by September 12, 2018. (See R. 100, Order at 4.) Defendant, however, has not filed any

response to Plaintiff’ s bill of costs.

 

LEGAL STANI)ARD

To fix the amount of attorneys’ fees owed to Plaintiff, the Court begins by determining
the lodestar amount Srragapede v. Ciiy Ovaanston, 215 F. Supp. 3d 708, 710 (N.D. lll. 2016).
The lodestar is calculated by multiplying the reasonable market rate for an attorney’s services by
the number of hours he or she reasonably expended Pickeir v. Sheridan Health Ca.re Cir. , 664
F.3d 632, 639 (7th Cir. 20l l). “The fee applicant bears the burden of producing satisfactory
evidenee~in addition to the attorney’s own affidavits_that the requested rates are in line with
those prevailing in the community.” Id. at 640 (alteration, citation, and internal quotation marks
omitted). lf the fee applicant satisfies this burden, the burden then shifts to the opposing party to
offer evidence that sets forth “a good reason why a lower rate is essential.” Id. (citation omitted).
Once the lodestar amount has been determined the Court “may then adjust that figure to reflect
various factors including the complexity of the legal issues involved the degree of success
obtained, and the public interest advanced by the litigation.” Schlacher v. Law O]j’ices ofPhillip
l Roi."che dc Assocs., P.C,, 574 F.3d 852, 856-57 (7th Cir. 2009). “[F]ederal district courts have
considerable discretion in granting an award of attorneys’ fees.” Stragcrpede, 215 F. Supp. 3d at
7103 see also Fazfaras v. Cil‘izens Bank & Tr. ofChi., 433 F.3d 558, 569 (7th Cir. 2006) (noting
that district courts are afforded “significant deference in fee matters” (citation omitted)).

Turning to the standard of review for Plaintiff’ s bill of costs, “[u]nless a federal statute,
[the federal] rules, or a court order provides otherwise, costs . . . should be allowed to the
prevailing party.” FED. R. CIV. P. 54(d)(l); See also Merix Pharm. Corp. v. Clz'nz`cal Supplies
Mgml‘., Inc., 106 F. Supp. 3d 927, 941 (N.D. lll. 2015) (observing that there is a “presumption
that the losing party will pay costs” (citation omitted)). The decision of whether to award costs is

within the Court’s broad discretion See fn re Da.r`r'y Farmers ofAm., Inc., 80 F. Supp. 3d 83 8,

 

854 (N.D. lll. 2015) (“A district judge’s award of costs is the type of discretionary ruling to
which the Seventh Circuit gives virtually complete deference.” (alterations, citation, and internal
quotation marks omitted)).

ANALYSIS

As a preliminary matter, Plaintiff” s request for costs is granted Defendant did not file a
response to Plaintiff’ s bill of costs as ordered by the Coult and does not otherwise dispute
Plaintiff’s claimed costs. (Sce R. 100, Order at 4.) Where a party does not object to costs
referenced in a bill of costs and the costs requested are taxable, those costs are duly awarded See
Maxwell v. KPMG LLP, No. 03 C 3524, 2009 WL 3598474, at *l (N.D. Ill. Oct. 23, 2009)
(awarding a claimed cost because it was c‘taxable and unopposed”). Because the claimed costsj
Plaintiff"s fees paid to the clerk and transcript costs-are unopposed and taxable pursuant to 28
U.S.C. § 1920(1)-(2), the Court will award Plaintiff all of its requested costs. See id. ; 28 U.S.C.
§ 1920(1)-(2).

Unlike with the bill of costs, Defendant vigorously disputes the amount of Plaintist
claimed attorneys’ fees. (R. 103, Resp. at 2-5.) To resolve this dispute, the Court must first
determine the lodestar, which is ascertained by multiplying the number of hours reasonably
expended by the attorneys’ reasonable hourly rates. Picketi, 664 F.3d at 639. The Court first
determines the amount of time each of Plaintiff"s attorneys reasonably expended on the motions
for summary judgment because the Court only awarded attorneys’ fees to Plaintiff “for the cost
of preparing and responding to the . . . cross-motions for summary judgment.” Cooke, 243 F.
Supp. 3d at 1008. Next, the Court will determine a reasonable hourly rate for each of Plaintiff`s

attorneys Pz`cken‘, 664 F.3d at 63 9. Finally, the Court will calculate the final lodestar amount by

 

multiplying the amount of hours reasonably expended by the attorneys’ reasonable hourly rates.
rd.3
l. Hours Reasonably Expended by Each Attorney

The Court may only award attorneys’ fees for hours that are “reasonably expended” on a
case; in other words, fees may only be awarded for hours that are not “excessivc, redundant, or
otherwise unnecessary[.]” Gibson v. Cily ofChicago, 873 F. Supp. 2d 975, 985 (N.D. lll. 2012).
Here, Plaintiff was only awarded attorneys’ fees for hours that were reasonably spent “preparing
and responding to” cross-motions for summary judgment Cooke, 243 F. Supp. 3d at 1008.
Accordingly, the Court will limit its calculations to those hours. See id.; Gibson, 873 F. Supp. 2d
nat 935.

Upon reviewing the timesheets for each attorney, the Court concludes that Pollack
reasonably spent 114 hours on work related to the motions for summary judgment, which are
reflected in his time entries from July 2, 2016, until September 8, 2016. (R. 101-4, Pollacl{
Timesheet at 2-3.) Marks reasonably spent l2.6 hours, which is reflected in his time entries from
luly 29, 2016, until September 6, 2016 (excluding a time entry related to settlement discussions).
(R. 101~8, Marl<s Timesheet at l~2.) White reasonably spent 5.2 hours preparing and responding
to motions for summary judgment, which is reflected in his time entries from August 2, 2016,

until September 6, 2016. (R. 101-9, White Timesheet at l.)

 

3 Because neither party argues that the final lodestar should be adjusted “to reflect various factors
including the complexity of the legal issues involved, the degree of success obtained, and the public
interest advanced by the litigation,” see Schlacher v. flaw Ojj[ices ofPhillz;p l Rotche & Assocs., P.C., 574
F.3d 852, 856-57 (7th Cir. 2009), the Court ends its analysis with a calculation of the lodestar. The Court
also finds that no adjustment of the lodestar is necessary given Plaintiff"s attorneys’ success in this
litigation See Montanez v. S!`mon, 755 F.3d 547, 556 (7th Cir. 20l4) (“A plaintiff who achieves excellent
results should receive the entire lodestar[.]” (citation and internal quotation marks omitted)).

 

Plaintiff’s claimed hours are far in excess of these hours, but Plaintiff’s claimed hours
include tasks such as the preparation of the present fee motion, preparation of a motion to stay,
preparation of Plaintifl"’ s motion to alter the judgment, and other tasks wholly unrelated to the
motions for summary judgment (E.g., R. 101-4, Pollack Timesheet at 3-5.) The Court only
awarded fees “for the cost of preparing and responding to the cross-motions for summary
judgment,” and therefore the Court rejects the additional hours claimed by Plaintiff. Cooke, 243
F. Supp. 3d at 1008.

Il. Reasonable Hourly Rate

Next, the Court determines a reasonable hourly rate for Plaintiffs’ attorneys “[Aj
reasonable hourly rate is one that is derived from the market rate for the services rendered.”
Pickei£', 664 F.3d at 640 (citation and internal quotation marks omitted). The Court “presume[s]
that an attorney’s actual billing rate for similar litigation is appropriate to use as the market rate.”
Id. lf an attorney uses contingent fee arrangements, the “next best evidence” of the attorney’s
market rate is “evidence of rates similarly experienced attorneys in the community charge paying
clients for similar work and evidence of fee awards the attorney has received in similar cases.”
Johnson v. GDF, Inc,, 668 F.3d 927, 933 (7th Cir. 2012) (citation omitted). “lt is the fee
applicant’s burden to establish his or her market rate; if the applicant fails, the district court may
make its own rate determination.” Id.

An extensive analysis on a reasonable hourly rate is not necessary here because
Plaintiff"s fee agreement with Pollack billed Plaintiff at the hourly rate of $325 until her retainer
fee was depleted, and it also provided that “[i]n the event that Attorneys’ fees become
recoverable from Defendants in addition to damages, Attorney fees will be calculated at $325.00
per hour.” (R. 101-3, Pollack Agreement at 1.) The agreement covered “any associates he

fmight] choose” to prosecute the case, who in this case, were Marks and White. (See id.) Pollack

9

 

also represents that “rny contracts regularly call for billing against the retainer at 3325 per
hour[.]” (R. 101-3, Pollack Decl. at 2.) The Court, therefore, concludes that $325 per hour is the
reasonable hourly rate for all of Plaintiff’ s attorneys because it is the actual billing rate spelled
out in their fee agreement with Plaintiff, and it is the only persuasive evidence cfa market rate
that Plaintiff provides. See Srark v. PPMAm., Inc., 354 F.Bd 666, 675 (7th Cir. 2004) (“[T]he
best evidence of the market value of legal services is what people will pay for it.”); Mathur v.
Bd. ofTrs. ofS. Ill. Um`v., 317 F.Bd 73 8, 743 (7th Cir. 2003) (“Only if an attorney is unable to
provide evidence of her actual billing rates should a district court look to other evidence,
including rates similar experienced attorneys in the community charge paying clients for similar
work.” (citation and internal quotation marks omitted)); Wells v. Cily ofChicago, 925 F. Supp.
2d 1036, 1040 (N.D. lll. 2013) (“lf the attorney has an actual billing rate that he or she typically
charges and obtains for similar litigation, that is presumptively his hourly rate.”).

Plaintiff argues that a fee award must be in line with what attorneys of similar experience
are char ging, but she provides no evidence that the higher hourly rates she requests are in line
with hourly rates charged by attorneys of similar experience, skill, and reputation in the Chicago
area (See R. 10l, Mot. at 2-3.) The evidence provided by Plaintiff that supports hourly rates
higher than $325 is simply not persuasive First, she relies on the fee matrix attached to her
motion, which is an estimate of the reasonable hourly rate for an assistant U.S. Attorney of the
Civil Division for the U.S. Attorney’s District of Columbia office (R. 101-5, Fee Matrix at 1.)
Courts in this district have repeatedly ascribed little evidentiary weight to this fee matrix in their
determination of a reasonable hourly rate for Chicago attorneys Sce Obrycka v. Ciiy of Chicago,
No. 07 C 2372, 2013 WL l749803, at *3 (N.D. lll. Apr. 23, 2013) (noting that the “Laffey

Matrix is a chart of hourly rates for attorneys and paralegals in the Washington, D.C. area that

l0

 

 

was prepared by the United States Attorney’s Office for the District of Columbia” and that “the
Laffey l\/latrix does not take into account an individual attorney’s ability, experience, or
reputation, and thus does not lend support under the circumstances” (citations omitted)); Wells,
925 F. Supp. 2d at 1040 (“Given . . . the Seventh Circuit’s expressed preference for other, more
direct measures of reasonable hourly rates, the Court does not find it appropriate to rely on the
Laffey Matrix as evidence supporting plaintiff s proposed hourly rates.”); Gibson, 873 F. Supp.
2d at 984 (“[S]everal courts in this District have noted that the Laffey Matrix rates are
significantly higher than those customarily charged in this District, and have accordingly given
little weight to the Laffey Matrix.” (citation and internal quotation marks omitted)).

The other piece of evidence that Plaintiff submits to support higher hourly ratesithe
“United States Consurner Law Attorney Fee Survey Repor't”M-is not persuasive because it
calculates the average rate for a vaguely and expansively defined group of attorneys practicing in
the area of “consumer law,” whereas Plaintist attorneys in this case are insurance attorneys
(R. 101-6, Survey at l, 224; R. 101-2, Pollack Decl. at l-2; R. lOl-7, Marks Decl. at l.) Plaintiff
presents no evidence that “consumer attorneys” garner hourly rates similar to those of insurance
attorneys The Court, therefore, affords the survey little weight and finds that Plaintiff’s attorneys
are not entitled to a higher hourly rate based on this survey. See Stockman v. Glob. Credr't &
Collec£ion Corp., No. 14 C 6862, 20l5 WL 4999851, at *4 (N.D. lll. Aug. 21, 2015) (observing
that reliance on such survey reports is “pr'oblematic” because “reasonableness is not determined
by averaging the rates charged by all attomeys in a certain geographic area”; rather it “involves
more focused factors, including the experience, reputation, and ability of the plaintiffs attorney
and the novelty and difficulty of the question”); see also Bl'um v. Sr‘errson, 465 U.S. 886, 895 n.ll

(1984) (“'l`o inform and assist the court in the exercise of its discretion, the burden is on the fee

11

 

applicant to produce satisfactory evidence . . . that the requested rates are in line with those
prevailing in the community for similar services by lawyers of reasonably comparable Skill,
experience and repurarion.” (emphasis added)). in summary and after weighing all of the
evidence submitted, the Court finds that the fee matrix and survey report have little evidentiary
weight, and the Couit awards Plaintif`f attorneys’ fees at an hourly rate of $3 25 for each attorney
based on Pollaclc’s fee agreement With Plaintiff and his regular billing practices See Marhnr, 317
F.3d at 743; see also Meriariy vi Si)ec, 233 F.Bd 955, 965 (7th Cir. 2000) (“The lawyer’s regular
rate is strongly presumed to be the market rate for his or her services.”).
III. Total Amount of Fees Awarded

Based on the analysis above, the Court awards a total of $42,835 in attorneys’ fees to

Plaintiff. This award is based on the following calculations, consistent with the Court’s reasoning

 

 

 

 

 

 

 

 

set forth above:

Attorney Name Hours Exnended Reasonable Rate Total Fee Award
Steven Pollacl< 114 3325.00 $37,050.00
.leffrey i\/[arl<s 12.6 33 25.00 $4,095 .00

Bryan White 5 .2 3325.00 $ l ,690.00

Grand 'I`otal: 131.8 S325.00 $42,835.00

 

 

 

 

To account for the time that has elapsed since the attorneys’ services were performed, the

 

Court exercises its discretion to add interest to the final amount of attorneys’ fees awarded.
Pickert, 813 F.3d at 647, Thus, as part of the attorneys’ fee award to Plaintiff`, Plaintiff is also
awarded interest on the total amount of fees at the annual average of the prime rate, compounded
annually, from l\/larch 20, 2017_the date of the Court’s order on PlaintifF s motion for summary

judgment_until the date of this order. See Dupuy i). MeEwen, 648 F. Supp. 2d 1007, 1018-19

12

 

(N.D. Ill. 2009) (awarding interest on attorney’s fee award at the annual average of the prime
rate, compounded annually).
CONCLUSION
F or the foregoing reasons, the costs reflected in Plaintiff’ s bill of costs (R. 102) are
GRANTED. Plaintiff`s motion for attorneys’ fees (R. lOl) is GRANTED in part and DENIED in
part as stated herein. Plaintiff is awarded $l,903.50 in costs. Pla_intiff is awarded $42,835 in

attorneys’ fees plus interest as set forth herein

ENTERED; g g

Chief Judge Rubén Castillo
United States District Court

 

Dated: November 19, 2018

13

 

